PER CURIAM
*877Bryant McCall ("Movant") appeals from the motion court's judgment, after an evidentiary hearing denying his Rule 29.15 motion for post-conviction relief. Movant was convicted, following a jury trial, of two counts of robbery in the first degree (counts 1 and 5), in violation of Section 569.020 RSMo.; one count of attempted robbery in the first degree (count 3), in violation of Sections 569.020 and 564.011 ; three counts of armed criminal action (counts 2, 4, and 6), in violation of Section 571.015; one count of tampering with a motor vehicle in the first degree (count 7), in violation of Section 569.080; one count of unlawful use of a weapon (count 8), in violation of Section 571.030; and one count of resisting a lawful stop or detention (count 9), in violation of Section 575.150. Movant was found to be a prior and persistent offender, and sentenced to concurrent sentences of 25 years' imprisonment for counts 1-6, 15 years' imprisonment on count 7, 7 years' imprisonment on Count 8, and 1 year of imprisonment on count 9. This Court affirmed those convictions on appeal in State v. McCall, 437 S.W.3d 821 (Mo. App. E.D. 2014).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).